 1   Michael L. Lipman (SBN 66605)
     Karen L. Alexander (SBN 265926)
 2   DUANE MORRIS LLP
     750 B Street, Suite 2900
 3   San Diego, CA 92101-4681
     Telephone: (619) 744-2200
 4   Facsimile: (619) 744-2201
     mllipman@duanemorris.com
 5   klalexander@duanemorris.com

 6   Heather U. Guerena (SBN 238122)
     7727 Herschel Avenue
 7   La Jolla, CA 92037
     Telephone: (858) 866-1020
 8   Facsimile: (858) 551-4388
     huguerena@elevationca.com
 9
     Attorneys for Defendant
10   King’s Casino, LLC
11
12                                  UNITED STATES DISTRICT COURT

13                                  EASTERN DISTRICT OF CALIFORNIA

14   VERONICA BRILL, et al.,                            )   Case No. 19-cv-2027-MCE-AC
                                                        )
15                    Plaintiffs,                       )   The Honorable Morrison C. England, Jr.
                                                        )
16                    v.                                )   SECOND STIPULATION TO EXTEND
                                                        )   KING’S CASINO’S TIME TO RESPOND
17   MICHAEL L. POSTLE, et al.                              TO COMPLAINT; ORDER THEREON
                                                        )
18                    Defendants.                       )   Complaint Filed: October 8, 2019
                                                        )
19                                                      )
                                                        )
20
21             Plaintiffs Veronica Brill et al. (“Plaintiffs”), by and through counsel; Defendant King’s

22   Casino, LLC d/b/a The Saloon at Stones Gambling Hall (“King’s Casino”), by and through

23   counsel; and Defendant Justin Kuraitis (“Kuraitis” and collectively with King’s Casino,

24   “Defendants”), hereby stipulate and agree as follows:

25             First, that on October 15, 2019, Plaintiffs served King’s Casino with the Complaint

26   and Summons. The parties stipulated to extend King’s Casino’s time to respond to the

27   Complaint by 28 days under Local Rule 144(a), and its date to respond to the Complaint is

28   presently December 3, 2019. [See Doc. 7.]

     SECOND STIPULATION TO EXTEND TIME; CASE NO. 19CV2027-MCE-AC                                     1
     DM1\10159232.1
 1             Second, that on November 9, 2019, Plaintiffs requested that Kuraitis waive service

 2   of the Complaint under Federal Rule of Civil Procedure 4(d). Kuraitis agreed to do so, and

 3   the parties stipulated to extend his time to respond to the Complaint by 28 days under

 4   Local Rule 144(a). Accordingly, Kuraitis’s date to respond to the Complaint is February 5,

 5   2020.

 6             Third, that Plaintiffs have not yet served defendant Michael L. Postle.

 7             Fourth, that a court may extend the time for a party to respond to a complaint for

 8   good cause. Fed. R. Civ. Pro. 6(b).

 9             Fifth, that good cause exists because Defendants King’s Casino and Kuraitis have

10   informed Plaintiffs that they intend to file Rule 12 Motions challenging, inter alia, the Court’s

11   lack of subject-matter jurisdiction over the state law claims against them and the

12   Complaint’s failure to state any claim upon which relief can be granted. Because King’s

13   Casino and Kuraitis are named in the same counts and are facing largely overlapping

14   factual allegations, the parties anticipate that their Rule 12 Motions will raise many of the

15   same legal issues and rely on many of the same legal authorities. The parties agree that it

16   would be more efficient for the parties and the Court to have Defendants’ Rule 12 Motions

17   filed and heard at the same time.

18             By entering into this Stipulation, Defendants do not enter a general appearance and

19   do not waive (and expressly reserve) all rights, legal challenges, and arguments, including

20   any jurisdictional or other defenses that may be raised in a motion under Federal Rule of

21   Civil Procedure 12(b).

22   //
23   //
24   //
25
26
27
28
     SECOND STIPULATION TO EXTEND TIME; CASE NO. 19CV2027-MCE-AC                                    2
     DM1\10159232.1
 1             Accordingly, the parties stipulate and agree that King’s Casino’s time to respond to

 2   Plaintiffs’ Complaint shall be extended from December 3, 2019, to February 5, 2020. The

 3   parties have previously stipulated to one prior 28-day extension of King’s Casino’s time to

 4   respond under Local Rule 144(a).

 5             SO STIPULATED.

 6   Dated: November 18, 2019                    DUANE MORRIS LLP
                                                 By: s/Michael L. Lipman
 7                                                  Michael L. Lipman
 8                                                  Duane Morris LLP
                                                    Attorneys for Defendant
 9                                                  King’s Casino, LLC

10   Dated: November 17, 2019                    THE VERSTANDIG LAW FIRM, LLC

11
                                                 By: /s Maurice VerStandig (as authorized on
12                                                   11/17/2019
                                                    Maurice B. VerStandig (pro hac vice)
13                                                  The VerStandig Law Firm, LLC
14                                                  Attorneys for Plaintiffs

15   Dated: November 15, 2019                              _____________/s/_____________
                                                    Justin Kuraitis (in propia persona)
16
17
                                                  ORDER
18
19
               The court, having considered the Second Stipulation for Extension of Time to
20
     Respond to Complaint, and finding good cause therefore, hereby orders:
21
               King’s Casino’s time to respond to Plaintiffs’ Complaint shall be extended from
22
     December 3, 2019, to February 5, 2020.
23
               IT IS SO ORDERED.
24
     Dated: November 25, 2019
25
26
27
28
     SECOND STIPULATION TO EXTEND TIME; CASE NO. 19CV2027-MCE-AC                                 3
     DM1\10159232.1
